Citation Nr: 1647930	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-21 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to nonservice-connected (NSC) disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion












INTRODUCTION

The Veteran requested a hearing before a member of the Board, which was scheduled to take place in October 2016.  She did not attend the hearing, but through her caregiver requested another hearing be scheduled, because the day did not suit.  This request was sent in prior to the date of the hearing, but not uploaded until after the date of the scheduled hearing.  Accordingly, the Board finds good cause and this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for her hearing to be rescheduled.  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a video hearing, which must be scheduled as soon as practicable.  Please ensure prompt notification to the Veteran and her representative of the date, time, and location of the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a member of the Board, to be held via videoconferencing equipment, at the earliest opportunity.  Ensure prompt notification to the Veteran and his representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




